Citation Nr: 1817984	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of labrum tear, left shoulder.

2.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for cervical spine disability (claimed as neck injuries).

3.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of meniscus tear, right knee.

4.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for low back disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  In March 2015, the Board remanded the above issues along with a neuropsychiatric disability claim under 38 U.S.C. § 1151.  During remand status, the RO granted service connection for neuropsychiatric disability and, hence, there remains no controversy for the Board's consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  To the extent that the Veteran has filed a notice of disagreement (NOD) with the effective date of the award, jurisdiction of this matter rests with the Agency of Original Jurisdiction (AOJ).  Because it does not appear that the NOD has been missed or development stalled, the Board declines to remand the matter for issuance of a Statement of Case at this time.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks VA disability compensation for injuries to the neck, left shoulder, low back, and right knee-claimed as due to negligent or improper care by VA podiatry in 2002.

Specifically, the Veteran alleges that he was mistreated and wrongly fitted for a Bledsoe brace during VA treatment of his service-connected right lower extremity in 2002.  He states that the bracing on the right resulted in a 2 inch height difference in his shoes and it made it difficult to walk.  He stated that he informed VA personnel of this difficulty but he did not get redress.  He alleges that, while wearing the brace in 2002, he fell down stairs at his apartment and received the injuries to the left shoulder, neck, low back and right knee.  He noted that, while he has size 16 feet which makes walking difficult in and of itself, he believes he fell because of the improperly fitted brace.  See Hearing Transcript (May 2014).

The Board's March 2015 decision summarized his history and remanded the appeal for a medical opinion by an appropriate specialist after review of the medical evidence of record.  The Board determined that remand was necessary to determine whether the Veteran has additional disability (as required by 38 U.S.C. § 1151) as a result of any carelessness, negligence, lack of proper skill, or error in judgement, or not a reasonably expected result or complication of VA treatment.  The Board directed that the AOJ obtain an opinion on "whether the Veteran has any current disability of labrum tear, left shoulder, cervical spine disability, residuals of meniscus tear, right knee, or low back disability resulting from the 2002 VA podiatric treatment discussed above."  An August 2016 VA medical opinion was obtained, which reflects that "the Veteran does not have any disabilities relating to his left shoulder, cervical spine, right knee, or low back resulting from 2002 podiatric VA medical treatment."  This conclusion was predicated on the fact that the Veteran "had only one office visit on February 22, 2002, when he was told that there was nothing further podiatry could do for his bilateral foot pain and to follow-up with the pain clinic."

The Board finds that the medical opinion is inadequate because the physician does not provide any reasoning to support his conclusion, to include any discussion of the clinical evidence, medical history, or the Veteran's statements.  Therefore, the Board's remand directives are not substantially met.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Hence, remand is necessary.

The evidentiary record is voluminous and the Board notes that its review disclosed the following, which may be considered on the AOJ's readjudication:

(a)  Prior to VA's receipt of the 38 U.S.C. § 1151 claims, the Veteran he had reported multiple falls due to lower extremity loss of sensation related to nonservice-connected peripheral neuropathy; and he averred in 2003 that his back problems were secondary to pes planus-making no mention of a back injury related to a fall.

(b)  VA treatment records dated in 2002 reflect no contemporaneous report of injury in 2002 caused by VA podiatry treatment in 2002; however, the Veteran stated during a May 2002 treatment visit that he had fallen when getting up from the toilet due to numb feet and that new braces had helped.

(c)  VA treatment records dated prior to 2002 reflect that the Veteran had low back complaints.

(d)  The Veteran had frequent communications with VA during 2002 and 2003, (including a May 2002 clothing allowance request related to the use of a Bledsoe brace and an April 2003 VA application for service connection for cuboid fracture of right foot), but he made no mention of injuries arising from VA podiatry treatment in 2002 to include either delayed ordering of or an improperly fitted brace.

(e)  The Veteran did not report any history of injury to the back during a September 2003 VA spine examination when otherwise describing pertinent medical history.

(f)  The Veteran provided conflicting statements on having had one or multiple falls due to treatment from February 22, 2002 to present; and he provided conflicting statements on the height difference created by the brace given him in 2002-he testified in June 2004 that there was a 4 to 5 inch height difference from the brace in 2002-and that he injured his shoulder and neck (no mention of right knee); whereas he later testified in May 2014 that he had a 2 inch height difference from the brace in 2002.

With regard to the claim of entitlement to TIDU, the Board finds that this matter is inextricably intertwined with the outcome of these matters.  Therefore, the Board must defer consideration of that claim at this time.  See Harris v. Derwinski, 1 Vet. App. 181 (1991)

Accordingly, the case is REMANDED for the following action:

1.  The August 2016 VA medical opinion should be returned to the physician for an addendum.  The claims file must be reviewed with particular attention to the history and findings involving residuals of labrum tear, left shoulder, cervical spine disability, residuals of meniscus tear, right knee, and low back disorder.  The claims file review must be noted in the addendum.

With regard to the left shoulder, cervical spine, right knee and low back, the examiner should opine on whether there is additional disability shown during this appeal resulting from the 2002 VA podiatry treatment discussed above.  It is noted that additional disability requires comparing the Veteran's condition immediately before the beginning of medical treatment upon which the claims is based to his condition after that VA treatment.  38 C.F.R. § 3.361(b).

If additional disability associated with the 2002 VA podiatric treatment is shown of the left shoulder, cervical spine, right knee, and/or low back, then the physician should opine whether it is at least as likely as not (50 percent probability or greater) that any such disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the 2002 podiatric VA medical treatment.

A complete rationale for the medical opinion is required. The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

